USDC IN/ND case 3:19-cv-00379-DRL-SLC document 20 filed 08/12/20 page 1 of 1


                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   SOUTH BEND DIVISION


 JESSICA J. JELINEK,

                          Plaintiff,

         v.                                               CAUSE NO. 3:19-cv-379 DRL-SLC

 COMMISSIONER OF SOCIAL SECURITY,

                          Defendant.


                                             ORDER
        This matter is before the court on the findings and recommendation of Magistrate Judge Susan

L. Collins filed on July 28, 2020 (ECF 19). The Magistrate Judge recommended that this court reverse

and remand the decision of the Commissioner of the Social Security Administration in Ms. Jelinek’s

case because the ALJ didn’t adequately account for Ms. Jelinek’s moderate limitations in

concentration, persistence, or pace in the RFC and the ALJ didn’t account for new medical evidence

(ECF 19 at 13, 20). The court advised the Commissioner that he had fourteen days to file any

objections, and that date has now passed. The Commissioner has not objected to the Magistrate

Judge’s findings and recommendation, so the court now ADOPTS the findings and recommendation

in their entirety (ECF 19).

        Accordingly, the court REMANDS the ALJ’s decision for further consideration consistent

with the report and recommendation now adopted.

        SO ORDERED.
        August 12, 2020                               s/ Damon R. Leichty
                                                      Judge, United States District Court
